DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 05/28/2020.
Claims 1, 5, 6, 9, 11, 15-17, and 19 have been amended.
Claim 21 has been added.
Claim 7 has been canceled.
Claims 1-6 and 8-21 are currently pending and have been examined.

















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 05/28/2020 with respect to the prior art rejections have been considered but are not persuasive.  Applicant argues that the prior art of record does not full disclose or fairly teach the limitations of causing presentation of the one or more target price-volume break points for the product to a purchaser and updating the presentation of the one or more target price-volume break points for the product based on the transacted quantity to reflect a current offered price- volume break point.  The examiner respectfully disagrees and points to the updated rejections below.  The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Applicant’s amendments, with respect to the rejection of claims 1-6 and 8-21  under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-6 and 8-21  under 35 U.S.C. 101 have been updated to conform to current guidelines and maintained accordingly.

The relevant question is whether the claims do more than collect, store, display, and compare data to optimize a marketing objective on a generic computer. This does not appear to be the case. 

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to obtain data, use data to identify other data, and filtering data are some of the most basic functions of a computer. Moreover, the technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. Therefore the claims are not significantly more than recitations of a judicial exception. In summary, each step does no more than require a common computer to perform universal computer functions.  Ergo, the claims are directed to using a computer as a tool to follow instructions.


The method, system, and/or computer readable medium claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of organizing and analyzing data using some unspecified, generic computer. Consequently, that is not enough to transform an abstract idea into a patent-eligible invention.

As in TLI, Applicant’s claims are “not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combing the two.” See TLI Communications LLC v. A.V. Automotive, LLC, (Fed. Cir. 2016). “The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms.” Id. "Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner." Id.

The claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by the claims, is on collecting information, analyzing it, displaying certain results of the collection and analysis and sending instruction to implement result. The outer limits of “abstract idea” need not be defined, nor at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea - and hence require stage-two analysis under §101.  Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). 

In a similar vein, the courts have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Communications, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  In addition, merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).

In this case, the claims are clearly focused on the combination of those abstract-idea processes. This invention claims a process of gathering and analyzing information of a specified content, processing that data, then displaying the results, without any particular or asserted inventive technology for performing those functions. They are therefore directed to an abstract idea.

For stage 2 of the analysis, merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas.


Electric Power Group, LLC v. Alstrom S.A., the claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., US Patent 8,401,710 B2 (Budhraja et. al.), col. 8, lines 51–62 (referring to existing phasor data sources); J.A. 6969–71 (describing workings and history of phasor data use); Electric Power Group Br. at 21–22; Reply Br. at 5 (new algorithms not claimed). As a result, the claims do not require an inventive set of components or methods, such as measurement devices or techniques that would generate new data. They do not invoke any novel inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis.



















35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]claims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claims 11 and 21):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
calculate a plurality of target price-volume break points for a product, each of the price-volume break points includes a target selling quantity range and an associated price for the product when a total transacted quantity of sales of the product is within the largest selling quantity range for a respective target-price volume break point: (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
trigger a time window for which the plurality of price-volume break points will be offered; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
cause presentation of the plurality of target price-volume break points for the product to a purchaser; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
receive, for each transaction of the product, transaction information comprising a transacted price, a transacted quantity, and identifying information of a unique purchaser of the product; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
update the presentation of the plurality of target price-volume break points for the product based on the total transacted quantity to reflect a current offered price-volume break point associated with the total transacted quantity: (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
after an expiration of the time window, generate and transmit redemptions to each unique purchaser of the product, the redemptions based at least in part on the current offered price-volume break point and the transaction information; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
calculate an observed market price elasticity for each of the plurality of price-volume break points; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
interpolate a market price elasticity function based at least in part on the observed market price elasticities; (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
optimize over the interpolated market price elasticity function to generate dynamic pricing roles, wherein the dynamic pricing rules are used to calculate updated price-volume break points for the product. (Certain Methods Of Organizing Human Activity - commercial or legal interactions including advertising, marketing or sales activities or behaviors)
Additional dependent claims do not appear remedy the deficiency.


Step 2A (prong 2): 
Claim 1 (representative of claims 11 and 21):
…a non-transitory computer-readable storage medium 
…one or more processors
…a system
…at least one computer-readable storage medium
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.

Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-6 and 8-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lei et al. (US 2016/0283954 A1) hereinafter LIE, in view of Unser et al. (US 2016/0232501 A1), hereinafter UNSER.

Claims 1, 11, and 21:
LIE as shown below discloses the following limitations:
calculate a plurality of target price-volume break points for a product, each of the price-volume break points includes a target selling quantity range and an associated price for the product when a total transacted quantity of sales of the product is within the largest selling quantity range for a respective target-price volume break point: (see at least Figures 2, 3A, 4 as well as associated and related text; paragraph 0021, 0037, 0080, 0082, 0038, 0041, 0045 demand values represents volume, also historical sales data; demand represents volume, tier pricing promotion plan; discount range plans)
trigger a time window for which the plurality of price-volume break points will be offered; (see at least paragraphs 0046 and 0017; an item that is promoted over one or more retail periods)
cause presentation of the plurality of target price-volume break points for the product to a purchaser; (see at least paragraph 0027)
receive, for each transaction of the product, transaction information comprising a transacted price, a transacted quantity, (see at least paragraph 0058)
update the presentation of the plurality of target price-volume break points for the product based on the total transacted quantity to reflect a current offered price-volume break point associated with the total transacted quantity: (see at least paragraph 0027)
after an expiration of the time window, generate and transmit redemptions to each unique purchaser of the product, the redemptions based at least in part on the current offered price-volume break point and the transaction information; (see at least paragraphs 0048-0049; tier distribution logic…discounted prices)
calculate an observed market price elasticity for each of the plurality of price-volume break points; (see at least paragraph 0042 the price elasticity value represents a measure of how a demand i.e. volume for the item responds to a change in a price of the item)
interpolate a market price elasticity function based at least in part on the observed market price elasticities; (see at least paragraph 0042 the price elasticity value represents a measure of how a demand i.e. volume for the item responds to a change in a price of the item)
optimize over the interpolated market price elasticity function to generate dynamic pricing roles, wherein the dynamic pricing rules are used to calculate updated price-volume break points for the product. (see at least paragraphs 0021 and 0042; tier price discount- each tier is a rule depending on how much is purchased, dynamic)
LIE does not specifically disclose and identifying information of a unique purchaser of the product.  However, UNSER, in at least paragraph 0007 discloses an account identifier associated with accountholder.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LIE with the technique of UNSER because, “…many commercial enterprises offer discount for bulk purchases. These include everything from a “buy one get one free” promotion to transactions that involve thousands or even millions of units. There is also administrative cost to supporting bulk sale pricing.” (UNSER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Claims 2, 3:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the following limitations:
the instructions further cause the one or more processors to: 
store in a database transaction history data for at least one product, the transaction history data comprising one or more of historical price-volume break points, historical transaction information, historical market price elasticities and historical interpolated market price elasticity functions.
generating dynamic pricing rules is further based at least in part on the transaction history data
See at least paragraphs 0020, 0077, 0075.

Claim 4:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the transaction information is received from one or more disparate retail networks such that each transaction of the product is associated with only one of the disparate retail networks.  See at least paragraphs 0024 and 0046.

Claims 5 and 15:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses update the presentation of the plurality of target price-volume break points for the product comprises causing the one or more processors to transmit a corresponding updated time window information and the current offered price-volume break point associated with the total transacted quantity to the one or more disparate retail networks.  See at least paragraphs 0021, 0042, 0049 and 0060.

Claims 6 and 16:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the instructions further cause the one or more processors to update the time window at least once before the expiration of the time window, wherein a number of updates is based at least in part on the sales trend.  See at least paragraphs 0049 and 0050.
Claims 8 and 18:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  UNSER further discloses identifying information of a unique purchaser of the product comprises a credit card number, a banking number, a rewards number, or a registration number.  See at least paragraphs 0004 and 0016. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of LIE with the technique of UNSER because, “…many commercial enterprises offer discount for bulk purchases. These include everything from a “buy one get one free” promotion to transactions that involve thousands or even millions of units. There is also administrative cost to supporting bulk sale pricing.” (UNSER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 9 and 19:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the redemptions are generated based on a difference between the transacted price and a final price, wherein the final price is an associated price based on the current offered price-volume break point associated with the total transacted quantity at the expiration of the time window..  See at least paragraphs 0003, 0021, and 0017.



Claims 10 and 20:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the instructions further cause the one or more processors to optimize over one or more of product profit, product revenue, retail network profit, retail network revenue, customer volume, and social media discussion.  See at least paragraphs 0014 and 0024.

Claims 12, 13:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses:
the instructions further cause the system to: 
store in a database transaction history data for at least one product, the transaction history data comprising one or more of historical price-volume break points, historical transaction information, historical market price elasticities and historical interpolated market price elasticity functions.  
generating dynamic pricing rules is further based at least in part on the transaction history data.
See at least paragraphs 0020, 0077, and 0075.

Claim 14:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the transaction information is received from one or more disparate retail networks such that each transaction of the product is associated with only one of the disparate retail networks. See at least paragraphs 0046 and 0024.

Claim 17:
The combination of LIE/UNSER discloses the limitations as shown in the rejections above.  LIE further discloses the one or more of the time window and the offered price are updated based at least in part on the dynamic pricing rules.  See at least paragraph 0070.


Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Munson, Charles Lee. “Quantity Discounts: Their Impact on Centralized Purchasing Decisions and Their Role in Coordinating Supply Chains.” (May 1998).  Retrieved online 03/10/2022.  https://www.proquest.com/openview/ae08bb3d01f1a0963dd3ebcc4f9f58b3/1?pq-origsite=gscholar&cbl=18750&diss=y
Arellano, Fernando E. “Cost Structure, Price Elasticity, and Oligopolistic Pricing: a Simulation Approach; Dissertation presented to Department of Economics, Colorado State University.” (Summer 1997)

Foreign Art:
BAYDAR, CERN M et al. “RETAIL STORE PERFORMANCE OPTIMIZATION SYSTEM.” (WO 3083732 A2)












05/28/2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)